Citation Nr: 1829505	
Decision Date: 06/11/18    Archive Date: 06/27/18

DOCKET NO.  08-04 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), prior to March 19, 2012.

2. Entitlement to a total disability rating based on individual unemployability, prior to March 19, 2012. 

(The issue of entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate is addressed by the Board in a separate decision.)


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In June 2010, the Veteran testified at a travel board hearing before Veterans Law Judge Monroe. 

In January 2011, the Board denied entitlement to service connection for bilateral hearing loss and remanded the issue regarding the evaluation for posttraumatic stress disorder, and entitlement to a total disability rating based on individual unemployability. In April 2012, VA increased the rating for PTSD to 100 percent effective March 19, 2012. In June 2014, the Board remanded the listed issues for additional development. 

In October 2017, the Veteran and his spouse testified at a videoconference hearing before Veterans Law Judge Brown. Because hearings were held before two different Veterans Law Judges, a panel decision is required on the overlapping issues. See 38 U.S.C. § 7102 (2012); 38 C.F.R. § 20.707 (2017). The Veteran waived his right to testify at a third hearing with a Veterans Law Judge who would be assigned to the panel. See October 23, 2017 Hearing Transcript, p. 3; Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

On August 4, 2009, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which was construed to include a claim for increase for posttraumatic stress disorder. In December 2009, VA increased the rating for posttraumatic stress disorder to 70 percent from August 4, 2009, and denied entitlement to a total disability rating based on individual unemployability. The Veteran disagreed and perfected this appeal. 

In April 2012, VA increased the rating for posttraumatic stress disorder to 100 percent effective March 19, 2012, resulting in staged ratings. Because the Veteran's only service-connected disability is posttraumatic stress disorder, the increase to a schedular 100 percent renders the individual unemployability claim moot as of March 19, 2012. See Bradley v. Peake, 22 Vet. App. 280 (2008). 

In June 2017, the attorney argued that the severity of the Veteran's posttraumatic stress disorder did not manifest on the date of the March 2012 VA examination, but rather, had existed for years and was thoroughly documented. The attorney further argued that individual unemployability and a 100 percent schedular rating for posttraumatic stress disorder were warranted as of the date he stopped working in March 2009. At the October 2017 videoconference hearing, the attorney argued that the disability picture related to posttraumatic stress disorder more closely approximated the criteria for a 100 percent rating as of August 2009.

The Board acknowledges the arguments set forth, but on review, the medical evidence suggests that in addition to service-connected posttraumatic stress disorder, the Veteran has a cognitive disorder. It is unclear to what extent any cognitive disorder affects his functioning or contributes to his social and occupational impairment. VA examinations indicate there is significant overlap between the Veteran's posttraumatic stress disorder and depression, see e.g., March 19, 2012 VA examination, but it is unclear whether any cognitive impairment can be differentiated from posttraumatic stress disorder. 

It is also well to note that VA neuropsychological assessments suggest the Veteran has not put forth his best efforts during testing. See August 6, 2010 VA addendum. In March 2016, a VA examiner stated "it is not clear whether a genuine neurocognitive disorder actually exists and, if so, to what extent it is manifesting or contributing to his overall impairment." The examiner further stated that given the appellant's inconsistency with mental health treatment and variable presentation, she was unable to determine if his current status of being totally impaired was present prior to 2012.

Considering the foregoing, additional examination and opinions are warranted. Given the procedural history of this case, the provisions of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) remain for application. See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a board of two examiners (a psychiatrist and a psychologist) to address the nature and etiology of any cognitive disorder and nature and extent of posttraumatic stress disorder prior to March 19, 2012. The electronic claims folder must be available for review. 

Pursuant to the provisions of DSM-IV, the examiners are requested to address the following:

(a) Is any diagnosed cognitive impairment at least as likely as not proximately due to OR aggravated by posttraumatic stress disorder? 

(b) If it is determined that any diagnosed cognitive impairment is not secondary to posttraumatic stress disorder, attempt to differentiate the nonservice-connected cognitive impairment from symptoms caused by posttraumatic stress disorder. If the impairment cannot be differentiated, the examiners should so state.

(c) Was the Veteran's posttraumatic stress disorder of sufficient severity so as to preclude gainful employment prior to March 19, 2012.  If so, when did that occur?

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. In accordance with any procedures specific to incompetent Veterans, provide notification that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). 

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures at once.

4. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to a 100 percent rating for posttraumatic stress disorder prior to March 19, 2012; and entitlement to a total disability rating based on individual unemployability prior to March 19, 2012. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_____________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals
_____________________________
JACQUELINE E. MONROE
Veterans Law Judge
Board of Veterans' Appeals



_______________________________________
MICHAEL D. LYON
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




